Citation Nr: 1439023	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to August 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In August 2012, March 2013, and February 2014, the Board remanded the appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has provided competent and credible testimony that he experienced hearing loss in service and that he continued to experience hearing loss since discharge from service.  

2.  The competent medical opinion evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2013).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Sensorineural hearing loss is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's hearing loss is shown by VA examination to meet the criteria to be considered a disability for VA purposes.

VA examinations and opinions were obtained in this case.  An April 2008 VA examination notes a private October 2007 letter finding a high likelihood that the Veteran's hearing loss was associated with noise exposure.  The examiner noted service and post-service noise exposure.  The examiner found that the dominant etiology of hearing loss was presbycusis and less likely related to service.

An October 2012 VA examination notes use of whispered voice tests at entrance and separation from service, which are insensitive to high frequency hearing loss, the type most commonly caused by noise exposure.  Therefore, they are not reliable evidence of normal hearing or hearing impairment.  The examiner noted that research suggested there was no sufficient scientific basis for delayed-onset hearing loss.  There was no evidence that hearing loss did or did not occur during service because of lack of audiometric data.  The examiner opined that the hearing loss could just as likely be due to presbycusis, recreational noise exposure, or unreported noise exposure.  The examiner could not provide an opinion regarding any relationship to service without resorting to speculation.

A May 2013 VA examination noted noise exposure during service and recreational noise exposure following service.  A November 2013 addendum noted the whisper tests at entrance and separation from service were not valid measurements of hearing.  The examiner could not provide an opinion regarding any relationship to service without resorting to speculation.

A July 2014 VA examination found that hearing loss was less likely as result of noise exposure during service as thresholds were within normal limits during service.  However, the whisper tests used at entrance and separation was not a valid measurement of hearing ability.

The Veteran has reported that he had hearing loss in service, which continued to the present and has worsened.  The Board finds that assertion credible.  The Board also finds that the VA examinations that could not provide an opinion without resorting to speculation have little or no evidentiary weight.  The July 2014 VA examination stated that hearing was within normal limits during service, but noted that the hearing test used to make that finding was not a valid measurement.  Therefore, the Board finds that opinion of little evidentiary weight.  The October 2012 VA examiner found that the hearing loss was as likely due to noise exposure in service as to other causes.  The Board finds that opinion carries probative value but that the evidence is in equipoise.

The Veteran has provided competent and credible testimony that he experienced hearing loss in service and that he continued to experience hearing loss since discharge from service.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the  criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


